Citation Nr: 0328882	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-03 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:  Veterans Of Foreign Wars Of The 
United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On May 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Contact the veteran once again and ask him to 
provide the names and addresses of the Army Reserve 
Units to which he was assigned in 1991 and 
1999-2000.  If this information is received, then 
contact the Army Reserve unit(s) to which the 
veteran had been assigned from 1991-1999 and the 
NPRC (or any other appropriate organization) and 
search for appellant's Army reserve medical records 
and complete hospitalization records from the 
medical hospital in Heidelburg, Germany during the 
veteran's second period of active service.  All 
records are to be associated with the claims 
folder.  In the event that the records are 
unavailable, this should be noted in writing in the 
claims folder.

2.  Obtain records from each health care 
provider the appellant identifies.  
Provide the appellant with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified.  Specifically, request the 
veteran's treatment records from Dr. 
Crowe, 7241 Hanover Parkway #A, 
Greenbelt, Maryland.  Then, request that 
the veteran submits or identify any 
additional treatment records, VA or 
private, for bilateral plantar fasciitis, 
to specifically include all records of 
the veteran's treatment provided by Blue 
Cross Blue Shield in 1993 and at Fort 
Belvoir, Virginia from 1993-1994.  When 
the appellant responds, obtain records 
from each private health care provider 
the appellant identifies.  If these 
records can not be obtained and we do not 
have affirmative evidence that they do 
not exist, inform the appellant of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also, inform the appellant 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond

3.  After any additional medical evidence 
has been associated with the claims 
folder, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination by a physician with 
appropriate expertise in order to 
determine the nature and extent of any 
currently present bilateral plantar 
fasciitis.  Send the claims folder to the 
examiner for review.  Any necessary tests 
or studies should be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  After a 
review of the claims folder and physical 
evaluation of the veteran, the examiner 
is requested to comment on whether any 
bilateral plantar fasciitis preexisted 
service and, if so, whether it increased 
in severity beyond the rate of natural 
progression during service.  If the 
veteran's bilateral plantar fasciitis was 
found not to have preexisted service, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that it is related to service.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.  A complete rationale for all 
opinions expressed must be provided in a 
typewritten report

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



